DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1-3, 6,7, 9-11, 13-14, 172, and 174 under 35 U.S.C. 103 is withdrawn in view of applicants’ arguments filed on 01/10/2022.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A pharmaceutical composition comprising: a polypeptide comprising at least one sequence of ABXnC, wherein A is selected from a hydrophobic amino acid or an amide containing backbone with a nucleic acid side chain; B and C may be the same or different, and are independently selected from arginine, asparagine, glutamine, lysine, and analogs thereof; X is an amide containing backbone with a nucleic acid side chain; and n is an integer from 1 to 4; and at least one heterologous moiety novel and non-obvious.
The closet prior art is Takahashi et al. in (Bioorganic & Medicinal Chemistry 9 (2001) 991-1000).
Takahashi teaches a peptide that include the addition of PNA as well as nucleobase amino acid (NBA) (page 991, right column, line 4-19). Takahashi further discloses that the peptides had the sequence TRQARRCPNARRRWRERQR (page 992, left column, section (a)). This reads on the instant species B, where A is a hydrophobic amino acid (represented by the amino nC in that order and does not discloses reasons to switch the order of the amino acids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-7, 9-11, 13-14, 171-176 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615